PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-7313


ELBERT SMITH,

                   Plaintiff - Appellant,

             v.

DENNIS COLLINS; ANTHONY GILBERT; RICHARD LIGHT; LESLIE
FLEMING; MARCUS ELAM,

                   Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke, James P. Jones, District Judge. (7:17-cv-00215-JPJ-RSB)


Argued: April 24, 2020                                         Decided: July 10, 2020


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Vacated and remanded by published opinion. Judge Floyd wrote the opinion in which
Chief Judge Gregory and Judge Thacker joined.


ARGUED: Noah McCullough, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Appellant. Martine Elizabeth Cicconi, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia for Appellees. ON
BRIEF: Erica Hashimoto, Director, Nicolas Sansone, Supervising Attorney, Ariel Dukes,
Student Counsel, Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW
CENTER, Washington, D.C., for Appellant. Mark R. Herring, Attorney General, Victoria
N. Pearson, Deputy Attorney General, Margaret Hoehl O’Shea, Assistant Attorney
General, Laura Haeberle Cahill, Assistant Attorney General, Toby J. Heytens, Solicitor
General, Michelle S. Kallen, Deputy Solicitor General, Jessica Merry Samuels, Assistant
Solicitor General, Zachary R. Glubiak, John Marshall Fellow, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.




                                          2
FLOYD, Circuit Judge:

       Plaintiff-Appellant Elbert Smith spent over four years in solitary confinement at

Wallens Ridge State Prison, a supermax correctional facility within the Virginia

Department of Corrections (VDOC). In 2017, while Smith was housed in administrative

segregation, he filed this pro se lawsuit against various correctional officials under 42

U.S.C. § 1983, alleging a violation of his procedural due process rights. The district court

eventually granted summary judgment to these officials on the ground that Smith had failed

to establish a protected liberty interest. According to the district court, the conditions that

Smith was forced to endure in administrative segregation were not, as a matter of law,

“atypical and significant[ly] [harsh] . . . in relation to the ordinary incidents of prison life.”

Smith v. Collins, No. 7:17-cv-00215, 2018 WL 4515898, at *5 (W.D. Va. Sept. 20, 2018)

(quoting Sandin v. Connor, 515 U.S. 472, 484 (1995)).

       Viewing the evidence in the light most favorable to Smith, we think a reasonable

jury could disagree. In line with the Supreme Court’s decision in Wilkinson v. Austin, 545
U.S. 209 (2005), our atypical-and-significant-hardship analysis turns on three factors:

“(1) the magnitude of confinement restrictions; (2) whether the administrative segregation

is for an indefinite period; and (3) whether assignment to administrative segregation had

any collateral consequences on the inmate’s sentence.” Incumaa v. Stirling, 791 F.3d 517,

530 (4th Cir. 2015).       Here, Smith has presented evidence demonstrating that his

confinement conditions were severe in comparison to those that exist in general population

(factor one) and that his segregation status may have had collateral consequences relating

to the length of his sentence (factor three). Moreover, although the duration of Smith’s

                                                3
segregated confinement—a fact we consider in assessing indefiniteness (factor two)—is

not as long as the substantial periods of segregated confinement that this Court has found

sufficient to support a protected liberty interest in the past, prisoners need not languish in

solitary confinement for decades on end in order to possess a cognizable liberty interest

under the Due Process Clause of the Fourteenth Amendment. The four-plus years that

Smith spent in administrative segregation is significant enough to tip the scales in his favor,

particularly in light of the other evidence of indefiniteness that he relies upon in this case.

       For these reasons, we hold that there is at least a genuine dispute of material fact as

to whether Smith’s conditions of confinement imposed a significant and atypical hardship

in relation to the ordinary incidents of prison life. Therefore, we vacate the district court’s

summary judgment order and remand the case for further proceedings consistent with this

opinion. Specifically, on remand, the district court should consider in the first instance,

and after further discovery, whether the process that Smith received was constitutionally

adequate and whether the Defendant-Appellees are nevertheless entitled to qualified

immunity.



                                              I.

       Smith is currently serving a forty-four-year sentence in VDOC custody.                In

November 2010, he was placed in VDOC’s Grooming Standards Violators Housing Unit

(VHU), which was then located at Keen Mountain Correctional Center. Until recently,

VDOC’s grooming policy, Operating Procedure (OP) 864.1, required prisoners to keep

their hair above a certain length or be moved to some form of alternative segregated

                                               4
housing, such as the VHU. See J.A. 124–27, 177–79; see also Resp. Br. 10 n.4 (detailing

2019 policy changes to OP 864.1). Smith asserts that, as a practicing Rastafarian, he cannot

cut his hair without violating his religion.

       Several months later, in February 2011, Smith was transferred to Wallens Ridge

State Prison on an emergency basis, after he was accused of assaulting a correctional officer

at Keen Mountain. Wallens Ridge is one of VDOC’s twin maximum-security facilities

with segregation units for holding prisoners in long-term solitary confinement. Upon

arrival, Smith was assigned a “Level S” security level—a special designation reserved for

prisoners who must be managed in an administrative segregation 1 setting due to a security

risk. Certain kinds of past acts are segregation qualifiers, and aggravated assault against a

correctional officer is one of them.

       Shortly after he was assigned to Level S, Smith was transferred to VDOC’s other

supermax facility, Red Onion State Prison, for intake, orientation, and assessment, and he

remained in administrative segregation there until his transfer back to Wallens Ridge in

July 2013. In mid-2012, a little more than a year after Smith arrived at Red Onion, he

began participating in an earlier version of VDOC’s “Segregation Reduction Step-Down

Program,” which is now memorialized in OP 830.A. See generally J.A. 74–93 (OP 830.A).

Because the Step-Down Program lies at the heart of Smith’s appeal, we briefly summarize




       1
         Administrative segregation is to be distinguished from disciplinary segregation.
Administrative segregation is not punishment for disciplinary infractions; rather, it is used
to protect staff and other prisoners and to maintain order within the prison.
                                               5
it before addressing Smith’s experience in the program at both Red Onion and Wallens

Ridge.



                                            A.

         The stated purpose of the Step-Down Program is to “establish[] procedures for

incentive[-]based offender management” that will create a “pathway” for prisoners housed

in segregation “to step-down from Security Level S to lower security levels in a manner

that maintains public, staff[,] and offender safety.”    J.A. 74.   Per OP 830.A, upon

completion of the intake and orientation process at Red Onion, Level S prisoners are placed

on one of two pathways by a “Dual Treatment Team” 2 based on their identified risk level:

Intensive Management (IM) or Special Management (SM). J.A. 76. Depending upon

whether they choose to participate in the Step-Down Program, 3 prisoners may then be

assigned a “privilege status” within their respective pathways. J.A. 76. Offenders in the

IM track can be classified as IM0, IM1, or IM2—with IM0 offenders receiving the fewest

privileges and having the most restrictive conditions. The same is true for SM offenders.



         2
         The Dual Treatment Team is headed by “Evidence Based Practice Managers” who
represent both Red Onion and Wallens Ridge, and it consists of at least a Unit Manager,
an Institutional Program Manager, an Intelligence Officer, a Qualified Mental Health
Professional, a Facility Medical Director, a Counselor, and a Corrections Officer. J.A. 74.
         3
         Although OP 830.A frames the decision to participate in the Step-Down Program
as a choice, see J.A. 76 (“At the completion of the Intake/Orientation process, offenders
will be . . . [a]ssigned to a privilege status depending on whether they have committed to
participate in the step-down program or refused to participate . . . .”), we note that the
evidence submitted by Defendants in support of summary judgment strongly suggests that
the Step-Down Program is the only mechanism through which prisoners may be released
back to general population.
                                            6
       Upon successful completion of the requirements of IM1 and IM2 or SM1 and SM2,

offenders can be stepped down to Security Level 6 (SL6). For SM pathway prisoners like

Smith, who present less of a security risk, see generally J.A. 74–75 (defining IM and SM

pathways), the transition from SL6 to general population at Security Level 5 (SL5) occurs

in two phases: the first allows prisoners slightly more freedom, and the second provides

limited interaction with other prisoners.

       Step-Down Program participants are “challenged to meet goals in three areas.” J.A.

78. They must commit to (1) eliminating disciplinary infractions, (2) meeting a set of

responsible behavior goals, and (3) participating in self-improvement and education

programs, including a seven-part curriculum called the Challenge Series. Members of a

“Unit Management Team”—a multi-disciplinary group comprised of corrections officers,

counselors, and a unit manager—are charged with informally tracking participants’

progress and advancing them through the IM or SM pathway. See J.A. 75, 78. In addition

to monitoring participants’ disciplinary charges, the Unit Management Team tracks each

participant’s progress toward responsible behavior and program participation both by

rating their weekly performance in categories such as cell maintenance, personal hygiene,

standing for count, and respect, and by rating their level of participation in weekly

programming.

       All told, if a prisoner earns positive weekly ratings and evaluators find that he meets

the goals of his current step, then he may advance to the next step and earn its additional

privileges. But prisoners who do not meet their goals, or who commit disciplinary

infractions, may be moved back a step or required to redo a Challenge Series workbook.

                                              7
       As previously noted, prisoners who successfully complete the IM or SM pathway

may be eligible to “step down” from Level S to SL6 and, eventually, to general population

at SL5. Before advancing to SL6, however, they must be “formally reviewed” by an

Institutional Classification Authority (ICA) in accordance with VDOC’s “Facility

Classification Management” policy, OP 830.1. J.A. 78; see J.A. 94–102 (OP 830.1). OP

830.1 applies to all Level S prisoners and provides for ninety-day reviews of a person’s

segregation status at a hearing before an ICA. 4 See J.A. 72; see also J.A. 96 (defining ICA

as a “facility employee who has contact with the offender, but who is impartial to the

offender being presented for review”). A counselor is also present at the hearing. See J.A.

96–97, 242. Following each hearing, the ICA makes a recommendation that is then

reviewed by the “Facility Unit Head” (presumably, the Warden) or their designee. J.A. 99.

When the recommendation of the ICA is that an IM2 or SM2 prisoner be stepped down to

SL6, the Step-Down Program policy (OP 830.A) provides more specific guidance and

requires that the Dual Treatment Team review the ICA’s recommendation before

proceeding to the Warden for a final decision. J.A. 78–79.




       4
         There are several other procedures that ostensibly apply to all Level S prisoners,
even though they are contained in OP 830.A (the Step-Down Program policy), rather than
OP 830.1. See, e.g., J.A. 82 (providing for annual review of Level S assignment by an
external review team in OP 830.A); J.A. 82–83 (tasking Dual Treatment Team in OP 830.A
with advising Regional Administrator and Warden if it believes that an offender no longer
meets the “Level S” criteria).
                                             8
                                            B.

       Once Smith began participating in the Step-Down Program at Red Onion in 2012,

he quickly advanced from SM0 to SM1. Although an ICA recommended that Smith be

advanced to SM2 in June 2013, that recommendation was not approved due to Smith’s

purported failure to comply with VDOC’s grooming policy. See J.A. 208. About a month

later, on July 20, 2013, Smith completed the seven-workbook Challenge Series. J.A. 9.

       As relevant here, Smith was transferred from Red Onion to Wallens Ridge on July

30, 2013. See generally J.A. 78 (explaining that “SM offenders” who complete intake and

orientation at Red Onion and demonstrate satisfactory participation in the Step-Down

Program may be assigned to SM1 or SM2 and will either be retained at Red Onion or

transferred to Wallens Ridge). Because he was still designated as a Level S prisoner, he

was immediately placed in administrative segregation.



                                            C.

       Smith remained in administrative segregation at Wallens Ridge for over four years,

until his transfer back to Red Onion in October 2017. As we explain below, it is this period

of confinement that led Smith to file suit under 42 U.S.C. § 1983.

       Despite his earlier progress to SM1 at Red Onion, Smith’s ICA hearing reviews

from Wallens Ridge reveal that during his first two-and-a-half years there, he was merely

deemed an appropriate “segregation” candidate, without any reference to his step level

within the Step-Down Program. See J.A. 211 (Dec. 2013); J.A. 214 (March 2014); J.A.

215 (June 2014); J.A. 216 (Sept. 2014); J.A. 217 (Dec. 2014); J.A. 219 (March 2015); J.A.

                                             9
220 (Aug. 2015); J.A. 221 (Oct. 2015); cf. J.A. 202–04, 206–08 (Smith’s earlier ICA

hearing reviews at Red Onion documenting his progression in the SM pathway). It was

not until February 2016—after Smith apparently started to formally inquire about how to

“get [his] pathway,” J.A. 223—that the Wallens Ridge reviews began listing Smith’s step

level. But see J.A. 211, 216, 219 (noting, in several pre-February 2016 reviews, that Smith

expressed a desire to be transferred to the VHU at Wallens Ridge). And even then, Smith

was designated as SM0, one step lower than the SM1 step that he had achieved at Red

Onion. J.A. 223.

       Like many of the preceding reviews and ones yet to come, the February 2016 review

cited the need for a “longer period of stable adjustment” as justification for the ICA’s

recommendation that Smith either remain in segregation or at an SM0 status. J.A. 223; see

also, e.g., J.A. 214, 230. Moreover, in every subsequent ninety-day review until Smith’s

ultimate transfer back to Red Onion in October 2017, the ICA cited Smith’s noncompliance

with the grooming policy as a reason for denying his progress in the Step Down Program.

See J.A. 224–26, 228 (Apr., July, Oct., and Dec. 2016); J.A. 229–31 (Mar., June, and Aug.

2017). At each of these hearings, Smith asked about “a pathway . . . out of segregation,”

see, e.g., J.A. 231, and on at least one occasion, he reiterated his desire to be transferred to

the VHU, see J.A. 225.

       Unit Manager Dennis Collins and Lieutenant Richard Light were among Smith’s

ICAs at Wallens Ridge. Anthony Gilbert, who served as Smith’s counselor, assisted

Gilbert and Light by attending the cell-side ICA hearings and making recommendations

regarding Smith’s demonstrated behavior and program participation. J.A. 242; see also

                                              10
J.A. 97. On several occasions, Collins and Light served as their own “administrative

reviewers” and thus approved their own ninety-day recommendations, in violation of

VDOC policy. See J.A. 99. Smith grieved these violations, and on each occasion, VDOC

officials agreed that the self-reviews violated department policy. Still, they provided no

relief. Leslie Fleming, the Wallens Ridge Warden, reviewed and denied Smith’s internal

appeals, and VDOC Regional Administrator Marcus Elam signed off on Fleming’s

resolution of those appeals.

       During his nearly four-and-a-half years in administrative segregation at Wallens

Ridge, and for over two years prior at Red Onion, Smith was confined in highly restrictive

conditions. Smith attests that: (1) he was confined alone in a nine-by-fourteen-foot cell for

twenty-four hours per day on non-recreation and non-shower days; (2) he was only

permitted to leave his cell for showers three times per week and for recreation in an eight-

by-fourteen-foot fenced cage five times per week, though recreation was frequently

cancelled; (3) each time he left his cell, he was subjected to a highly invasive strip search,

and he remained in shackles; (4) he was required to eat his meals alone in his cell;

(5) almost all human contact was prohibited; (6) any visitation opportunities were

conducted through glass walls, and he was limited to two brief phone calls per month;

(7) his cell door was solid metal and outfitted with metal strips to prevent communication

with other prisoners; (8) the lights remained on in his cell at all times, dimming only at

night, and he faced further discipline if he attempted to cover the light in an effort to sleep;

and (9) he was unable to participate in rehabilitation programs. As a result of these

conditions, Smith attests that he was “suffering from untreated mental health issues, due to

                                              11
being isolated in segregation for so long.” J.A. 162. He also claims that he was denied the

ability to accrue good-time credits while in administrative segregation.

       Smith was transferred back to Red Onion in October 2017, several months after he

initiated this lawsuit. See infra Part II. In December 2017, Red Onion officials changed

Smith’s status from SM0 to SL6—a three-step jump that took him all the way from the

most severe form of segregated confinement to the initial stages of non-segregation.

Eventually, Smith was transferred to a lower-security facility, where he remains to date.

See J.A. 314 (notice of change of address dated July 22, 2019).



                                            II.

       In May 2017, while still housed in administrative segregation at Wallens Ridge,

Smith filed this pro se lawsuit under 42 U.S.C. § 1983. As Defendants, Smith named Unit

Manager Collins, Lieutenant Light, Counselor Gilbert, Warden Fleming, and VDOC

Regional Administrator Elam (collectively, “Defendants”). In his verified Complaint,

Smith alleged that Defendants deprived him of his constitutional guarantee of due process

by keeping him in administrative segregation without meaningful review and with no

pathway for release. As relief, Smith sought a declaration that Defendants violated his

procedural due process rights, as well as an injunction ordering Defendants to move him

out of segregation at Wallens Ridge, to restore good time credits that he had been denied

as a result of his Level S status, and to provide him with mental health treatment. See J.A.

16–17. Smith also sought damages from each Defendant. J.A. 16.



                                            12
       In October 2017, around the time of Smith’s transfer from Wallens Ridge to Red

Onion, Defendants filed an answer, and the case was placed on an expedited schedule by a

magistrate judge. The magistrate judge’s order gave Defendants three weeks to move for

summary judgment.

       A flurry of discovery requests by Smith followed. Defendants moved for summary

judgment on November 17, 2017, the deadline set by the magistrate judge, without

responding to Smith’s discovery requests. Shortly thereafter, Defendants moved for a

protective order staying all discovery pending resolution of their summary judgment

motion.

       Still pro se, Smith opposed Defendants’ motion for summary judgment, in part

because he had not yet been given an opportunity to conduct discovery. A few weeks later,

the district court denied Defendants’ motion for a protective order and ordered them to file

responses or objections to Smith’s discovery requests by January 5, 2018, at which point it

would permit Smith to supplement his opposition to Defendants’ motion for summary

judgment.

       Defendants complied, and so did Smith. In his additional response to Defendants’

summary judgment motion, Smith emphasized his need to conduct further discovery to

prove that Defendants conducted “sham reviews” and barred him from progressing in the

Step-Down Program. And in the months that followed, Smith filed discovery request after

discovery request, and eventually moved to compel discovery.           A magistrate judge

summarily denied Smith’s motion without prejudice in April 2018; in the magistrate’s



                                            13
view, such discovery was unnecessary to respond to the pending summary judgment

motion.

       The district court granted Defendants’ motion for summary judgment on September

20, 2018. In doing so, the district court relied primarily on Smith’s failure to establish any

genuine dispute of material fact as to the atypicality and hardship of the conditions of

segregated confinement for SM pathway prisoners like Smith, and thus as to the existence

of a protected liberty interest for purposes of Smith’s procedural due process claim. See

Smith, 2018 WL 4515898, at *5–7; see also Wilkinson, 545 U.S. at 222–23 (explaining that

“the touchstone of the inquiry into the existence of a protected, state-created liberty interest

in avoiding restrictive conditions of confinement” is whether such conditions impose an

“‘atypical and significant hardship on the inmate in relation to the ordinary incidents of

prison life’” (quoting Sandin, 515 U.S. at 484)). The district court also held that to the

extent the Complaint could be construed to raise a procedural due process claim

challenging Smith’s initial classification as a Level S offender, Defendants were entitled

to judgment as a matter of law on that claim because the relevant statute of limitations had

run. Smith, 2018 WL 4515898, at *4.

       Smith timely appealed, and he was later appointed counsel by this Court. Through

his counsel, Smith clarifies that on appeal, he only presses “individual capacity damages

claims against defendants for their role in leaving him in ongoing and severe conditions of

segregated confinement without providing a genuine pathway for relief.” Opening Br. 22.

Thus, neither the initial-classification claim that the district court read into Smith’s



                                              14
Complaint, nor Smith’s initial request for injunctive relief—which has been mooted by his

subsequent transfer out of segregation—remain in issue.



                                             III.

       “We review a district court’s grant of a motion for summary judgment de novo,

applying the same legal standards as the district court.” Nader v. Blair, 549 F.3d 953, 958

(4th Cir. 2008). A district court should award summary judgment only if “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). In applying this standard, we “view all reasonable

inferences drawn from the evidence in the light that is most favorable to the non-moving

party,” here, Smith. Nader, 549 F.3d at 958.



                                             IV.

       The Due Process Clause of the Fourteenth Amendment provides that “[n]o State

shall . . . deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend XIV § 1. To establish a procedural due process violation, Smith must satisfy

a two-part test. First, he must demonstrate that he had a protected liberty interest in

avoiding solitary confinement as a “Level S” prisoner in the Step-Down Program at

Wallens Ridge. See Incumaa, 791 F.3d at 526. Second, he must prove that Defendants

failed to afford him minimally adequate process to protect that liberty interest. See id.

       As discussed, in granting summary judgment to the defendants in this case, the

district court held that Smith failed to establish a protected liberty interest—the first prong

                                              15
of the procedural due process analysis—as a matter of law. Because Smith is a convicted

prisoner, he does not have an inherent, constitutionally protected liberty interest in release

from solitary confinement. See Prieto v. Clarke, 780 F.3d 245, 248–52 (4th Cir. 2015).

Thus, he must identify a state-created liberty interest in avoiding solitary confinement. Id.

at 248 & n.2. To do so, he must be able to show two things: first, that there is “a basis for

an interest or expectation in state regulations” for avoiding such confinement, and second,

that the conditions “‘impose[] atypical and significant hardship . . . in relation to the

ordinary incidents of prison life.’” Id. at 249–50 (quoting Sandin, 515 U.S. at 484).

       The district court held that the first requirement of prong one was satisfied because

VDOC policy provides for a security-level review for Level S prisoners in the Step-Down

Program every ninety days, Smith, 2018 WL 4515898, at *5, and Defendants do not

challenge that conclusion on appeal, Resp. Br. 30 n.10; see also Incumaa, 791 F.3d at 527

(finding state prison policy requiring thirty-day, administrative-segregation review created

potential liberty interest). Instead, the parties’ dispute centers on the second requirement—

namely, whether the conditions of Smith’s confinement as a Level S prisoner failed to

constitute an atypical and significant hardship as a matter of law, as the district court held.

See Smith, 2018 WL 4515898, at *5–6.

       “Whether confinement conditions are atypical and substantially harsh ‘in relation to

the ordinary incidents of prison life’ is a ‘necessarily . . . fact specific’ comparative

exercise.” Incumaa, 791 F.3d at 527 (alteration in original) (quoting Beverati v. Smith, 120
F.3d 500, 502–03 (4th Cir. 1997)). In this case, we must compare the conditions in



                                              16
administrative segregation at Wallens Ridge 5 to the “ordinary incidents of prison life,”

which, for Smith, means the conditions in general population. See id. Only if Smith proves

that his confinement constituted an “atypical and significant hardship” in relation to that

general-population norm will he succeed in establishing a protected liberty interest. See
id. at 529.

       Drawing on the Supreme Court’s reasoning in Wilkinson, this Court has construed

the atypical-and-significant-hardship analysis as turning on primarily three factors: “(1) the

magnitude of confinement restrictions; (2) whether the administrative segregation is for an

indefinite period; and (3) whether assignment to administrative segregation had any

collateral consequences on the inmate’s sentence.”          Incumaa, 791 F.3d at 530; see

Wilkinson, 545 U.S. at 221, 224. Applying those factors here, we conclude that Smith has

at least demonstrated a genuine issue of material fact with regard to the atypicality and

harshness of his confinement in administrative segregation at Wallens Ridge, and thus as

to the existence of a liberty interest in avoiding such confinement.




       5
          As discussed, on appeal, Smith only presses individual-capacity damages claims
against Defendants for leaving him in ongoing and severe conditions of segregated
confinement at Wallens Ridge without providing a genuine pathway for release. For this
reason, and because we think that Smith’s stint in administrative segregation at Wallens
Ridge alone is sufficient to trigger a dispute of material fact as to the existence of a liberty
interest, see infra Part IV.B, we focus exclusively on Wallens Ridge in this opinion, even
though the segregated conditions at both facilities were essentially the same for Smith.
                                              17
                                            A.

       The first Wilkinson factor weighs strongly in Smith’s favor. The severity of the

conditions alleged by Smith in his verified Complaint and affidavit opposing summary

judgment are substantially similar to those that contributed to the finding of a protected

liberty interest in the Supreme Court’s decision in Wilkinson and this Court’s decision in

Incumaa. See Wilkinson, 545 U.S. at 214, 223–24; Incumaa, 791 F.3d at 521–22, 531.

       The conditions in the state supermax facility at issue in Wilkinson were

“synonymous with extreme isolation,” and nearly “every aspect” of prisoners’ lives were

controlled and monitored. 545 U.S. at 214. For example, “almost all human contact [was]

prohibited,” id. at 223, even to the point that “solid metal doors with metal strips along

their sides and bottoms” prevented conversation from “cell to cell,” see id. at 214, 223–24,

and all meals were taken “alone in the inmate’s cell instead of in a common eating area,”
id. at 214. Opportunities for visitation were “rare” and “in all events [were] conducted

through glass walls.” Id. at 214. The Wilkinson plaintiffs were also “deprived of almost

any environmental or sensory stimuli” at the supermax facility. Id. They were required to

remain in their cells, which measured seven-by-fourteen feet, for twenty-three hours per

day, id., and even the one-hour daily exercise period took place in a “small indoor room,”
id. at 224. Finally, though the light in their cells could be dimmed, it remained on at all

times. Id. at 224.

       In Incumaa, this Court held that a prisoner confined in the Special Management Unit

(SMU) of a South Carolina prison had likewise endured “severe” confinement conditions.

See 791 F.3d at 531. In doing so, we explained that “[i]n many respects,” the “severely

                                            18
restrictive and socially isolating” circumstances of Incumaa’s incarceration in the SMU

“mirror[ed] the experience of the Wilkinson inmates in Ohio’s Supermax facility.” Id.

Indeed, we observed that conditions in the SMU may, in fact, have been “worse.” Id.

Unlike the Wilkinson plaintiffs, Incumaa was subjected to a “highly intrusive strip search

every time he [left] his cell.” Id. And the severity of these conditions in relation to the

conditions in general population, when combined with the extraordinary duration and

indefiniteness of Incumaa’s confinement in the SMU, led us to conclude that Incumaa had

“demonstrated a liberty interest in avoiding solitary confinement in security detention.” Id.

at 532.

          If the Wilkinson conditions now sound familiar, it is likely because Smith has

presented evidence demonstrating that he was subject to many of those same conditions.

See generally supra p. 11. Indeed, like the plaintiff in Incumaa, Smith has shown that the

circumstances of his confinement in administrative segregation at Wallens Ridge may have

been worse in some respects, due to the highly intrusive search.

          Notably, the district court here acknowledged that the conditions of administrative

segregation at Wallens Ridge were “highly restrictive.” Smith, 2018 WL 4515898, at *1,

*5. Nevertheless, it found that these conditions were not atypical or significantly harsh for

primarily three reasons. First, it held that the “mere existence” of highly restrictive

conditions is insufficient to establish atypicality, “because general population inmates can

expect temporary terms in segregated confinement under similar restrictions.” Id. at *5;

see Sandin, 515 U.S. at 486 (thirty days in disciplinary segregation not atypical); Beverati,
120 F.3d at 504 (six months in administrative segregation not atypical). Second, the district

                                              19
court observed that in many ways, Smith’s conditions “approximate[d] conditions for

general population inmates.” Smith, 2018 WL 4515898, at *6. For example, the court

noted that Level S prisoners (a) “have access to hygiene and legal materials, telephone

usage, legal counsel, medical and mental health care, library books, commissary

items, ingoing and outgoing mail services, and the grievance procedure”; (b) “may possess

property items, including religious materials, in their cells”; and (c) “receive regular meals,

laundry services, and visitation opportunities.” Id. Third, the district court reasoned that

Smith’s evidence did not demonstrate the type of “prolonged, extreme deprivation of

sensory stimuli or social contact that gave rise to the concerns” in Wilkinson and Incumaa,

because OP 830.A “requires staff to conduct frequent and detailed reviews of each Level

S inmate’s status and communicate with him about those reviews and his progress.” Id.

       We disagree with the district court’s analysis on all three fronts. The first rationale

is unconvincing from a severity perspective: Expectations held by general-population

prisoners about any potential temporary term in highly restrictive segregation conditions

have no bearing on the first Wilkinson factor, as that factor evaluates the severity of the

segregation conditions themselves. Moreover, this rationale begs the question whether

Smith’s confinement in administrative segregation was “temporary,” rather than indefinite,

for purposes of the second Wilkinson factor. See Smith, 2018 WL 4515898, at *5; see also

infra Part IV.B (explaining why the duration of Smith’s confinement in administrative

segregation, which lasted longer than the thirty-day and six-month periods in Sandin and

Beverati, respectively, actually helps tip the scales in his favor).



                                              20
       The district court’s second rationale falls flat too. Indeed, it represents the type of

“point-by-point comparison” that we have expressly held is not required under Wilkinson.

See Incumaa, 791 F.3d at 530 (explaining that Wilkinson did not engage in a point-by-point

comparison of the conditions in the state’s supermax facility and the ordinary incidents of

prison life); see also id. at 531 (merely observing that the administrative-segregation

conditions were “significantly worse” than the general-population conditions).

       The district court’s third and final rationale, which is premised on the review

procedures enshrined in VDOC’s Step-Down Program policy, is also wide of the mark.

The fact that VDOC policy contemplates communication between staff and Step-Down

Program participants hardly mitigates the seriousness of the deprivation of social stimuli

that prisoners like Smith experience in administrative segregation. We have never heard

of a prison that manages itself. Correctional staff do not obviate the need for social

interaction by performing their most basic duty—checking in on the welfare and ensuring

the safety of prisoners.



                                             B.

       Because the severity of the conditions alone are insufficient to create a liberty

interest, see Wilkinson, 545 U.S. at 224, we turn next to indefiniteness. In Wilkinson, the

Supreme Court held that the plaintiffs’ interest in receiving meaningful procedural review

was magnified because they were confined to a supermax facility for an indefinite period.

See id. Accordingly, courts have looked to the indefiniteness of solitary confinement, as



                                             21
well as its duration, in determining whether prisoners have a sufficient liberty interest in

avoiding such confinement. See Incumaa, 791 F.3d at 531.

       Critically, even though VDOC’s Step-Down Program is designed to provide Level

S prisoners with a pathway out of segregation, Smith asserts that the Program did not

provide him with a viable path to release. Recall that after Smith completed the Challenge

Series in 2013, he advanced to SM1 at Red Onion. But at Wallens Ridge, his progress was

stalled for over four years. Indeed, Smith somehow reverted back to SM0 upon arrival at

Wallens Ridge, and he never advanced past that step until his return to Red Onion in late

2017. One of three rationales, or a combination of them, was always cited in denying Smith

progress in the Step-Down Program at Wallens Ridge: (1) Smith violated the grooming

policy; (2) Smith was simply appropriate for segregation or should remain there; or

(3) Smith needed a longer period of stable adjustment. The conclusory nature of the latter

two rationales could lead a reasonable jury to find that the ICA reviews did not offer Smith

any real opportunity for release from segregation. Thus, the parties appropriately home in

on the significance of the first rationale—Smith’s failure to comply with VDOC’s

grooming policy—for purposes of indefiniteness.

       Defendants argue that Smith’s confinement in administrative segregation was not

truly indefinite because he was in control of his own fate; by refusing to comply with the

grooming policy, he effectively chose not to progress through the Step-Down Program.

Smith, on the other hand, says that compliance with the grooming policy was no path out

of segregation at all, given his status as a religious objector. We agree with Smith.

Defendants’ only rejoinder is premised on Smith’s failure to assert a claim under the

                                            22
Religious Land Use and Institutionalized Persons Act (RLUIPA) or Free Exercise Clause

in his Complaint. Yet whether Smith has a meritorious RLUIPA 6 or Free Exercise claim

is beside the point. The point is that Smith’s status as a religious objector makes the

“choice” of complying with the grooming policy a non-choice, at least for purposes of

assessing indefiniteness. 7

       The duration of Smith’s confinement in administrative segregation at Wallens Ridge

strengthens his evidentiary showing of indefiniteness. To be sure, Smith’s period of

segregated confinement is quite shy of the twenty-year period at issue in Incumaa. See 791
F.3d at 531. But four years and three months is far longer than the thirty-day period at

issue in Sandin, see 515 U.S. at 486, and the six-month period at issue in this Court’s

decision in Beverati, see 120 F.3d at 504. It also exceeds the length of various periods that




       6
         See generally Greenhill v. Clarke, 944 F.3d 243, 252 (4th Cir. 2019) (holding same
VDOC grooming policy imposed substantial burden on religious exercise, and remanding
for a least-restrictive-means determination).
       7
         In reaching a different conclusion, the district court emphasized that the procedural
protections embodied in the Step-Down Program prevented Smith’s confinement from
“falling into the category of indefinite isolation identified in Wilkinson and Incumaa as
triggering constitutional due process protections.” Smith, 2018 WL 4515898, at *6. But
that line of reasoning proves too much if a reasonable jury could infer that, in practice,
those procedures were not followed and that the reviews were a sham. Moreover, the
district court did not address the conclusory nature of the “remain in segregation” and
“needs longer period of stable adjustment” rationales. And although it did briefly
acknowledge Smith’s refusal to comply with VDOC’s grooming standards as a reason for
his continued assignment to Level S status, its explanation for disregarding the grooming-
policy rationale was misguided. In particular, the district court explained that the grooming
policy was the same one that applies to prisoners in general population, and thus could not
support a finding of atypicality. Whatever truth that explanation may or may not have
when it comes to comparing the conditions of confinement in segregation and general
population, it is irrelevant to the indefiniteness inquiry in this case.
                                             23
other courts have found insufficient to trigger a liberty interest, which “range[] up to two

and one-half years.” See Wilkerson v. Goodwin, 774 F.3d 845, 855 (5th Cir. 2014) (citing

cases).

          Given the “wide range of psychological scars” that solitary confinement “imprints

on those that it clutches,” Apodaca v. Raemisch, 139 S. Ct. 5, 9 & n.8 (2018) (statement of

Sotomayor, J., respecting the denial of certiorari); see also Davis v. Ayala, 135 S. Ct. 2187,

2210 (Kennedy, J., concurring) (describing the “terrible price” exacted by “[y]ears on end

of near-total isolation”), we have little trouble concluding that four-plus years in solitary

confinement is significant enough to tip the indefiniteness factor in Smith’s favor,

particularly when coupled with the foregoing ICA hearing review evidence that we must

view in the light most favorable to Smith. Accordingly, we need not address Smith’s

contention that we must consider his entire period of confinement in administrative

segregation at both Wallens Ridge and Red Onion. See Opening Br. 5 n.3, 33–34 & n.9

(insisting that because atypical and significant hardship “examines segregation’s effects on

inmates,” and because Defendants “knew [that] Smith had been in segregation at Red

Onion for a lengthy time before his transfer to Wallens Ridge,” the Court should consider

his entire six-year period in segregation, even though he only sues Wallens Ridge officers

individually for damages).

          Defendants offer one final argument in furtherance of their position that Smith’s

confinement in administrative segregation was definite, but we are not persuaded. Because

Smith was eventually released from segregation via the Step-Down Program, Defendants

assert that we cannot compare him to the plaintiffs in Wilkinson and Incumaa, whose

                                             24
confinement in segregation was ongoing. They are wrong. For one thing, Smith was only

able to achieve progress in the Step-Down Program after he filed this lawsuit. For another,

it was only after Smith was transferred to another prison (Red Onion), and came under the

control of different officials, that he progressed in the Program and eventually secured

release from segregation. And even then, the reasons cited for his three-step jump from

SM0 to phase one of SL6 were based on his completion of the Challenge Series, J.A. 235,

which he completed over four years earlier during his initial stint at Red Onion, J.A. 9.

Thus, at least in this case, we refuse to consider Smith’s post-litigation release as weighing

against a finding of indefiniteness.

       In sum, we conclude that the three rationales cited throughout Smith’s ICA hearing

reviews, when taken together, at least establish a genuine issue of fact as to the existence

of a viable pathway out of segregation for Smith, especially when coupled with the record

evidence of duration. Because indefiniteness is one of the factors that we must consider in

assessing the atypicality and harshness of a prisoner’s confinement in administrative

segregation, this fact is plainly material to Smith’s procedural due process claim.



                                             C.

       That leaves the third factor: “whether assignment to administrative segregation had

any collateral consequences on the inmate’s sentence.” Incumaa, 791 F.3d at 530. In

Wilkinson, the “collateral consequences” took the form of parole ineligibility. See 545 U.S.

at 224. Here, Smith points to his inability to earn good-time credits as a collateral

consequence of his stalled progress in the Step-Down Program.

                                             25
       VDOC assigns prisoners one of four good-time credit class levels, with Level I

accruing the most credits and Level IV accruing none. See OP 830.3, available at

https://vadoc.virginia.gov/files/operating-procedures/800/vadoc-op-830-3.pdf (saved as

ECF Opinion attachment). 8 Defendants accept that depriving someone of good-time

credits is a collateral consequence, and they concede that Smith was ineligible to progress

to Level I while in segregation. Nevertheless, they argue that Smith was not affected by

such ineligibility because he never ascended to Level III or Level II, and so could not have

reached Level I.

       We easily reject Defendants’ argument, as it fails to capture how Smith’s stagnated

progress in the Step-Down Program may have caused his stagnation in class level for good-

time credit purposes. While Smith does not appear to have been eligible to progress past

Level IV until sometime in early 2015, 9 he was continually denied an increase in class level

after that time, despite zero infractions. The reasons given were the same: Smith had failed

to “complete[] any treatment programs during the review period,” “did not [have] a job

title,” and was “out of compliance with the grooming standard.” J.A. 222 (Dec. 2015);




       8
         Although the cited policy did not become effective until March 2019, Defendants
assert that the same policy governed Smith’s accrual of good-time credits during the
relevant time period. According to Defendants, this “earned sentence credit system”
applied to offenders like Smith who were “sentenced for crimes committed after January
1, 1995—the date that Virginia abolished discretionary parole.” Resp. Br. 9 & n.3.
       9
          Under OP 830.3, any offender who commits a crime while in confinement is
automatically reduced to Class Level IV upon conviction, and must remain at that level for
at least one year. Smith was convicted of state charges relating to the assault at Keen
Mountain in early 2014. See Commonwealth v. Smith, CR12000086-01 (Buchanan Cty.
Cir. Ct.).
                                             26
accord J.A. 227 (Dec. 2016). Importantly, each of these reasons is inextricably intertwined

with the genuine factual disputes that exist with respect to Smith’s experience in the Step-

Down Program. First, Smith attests that it was Defendants who barred him from enrolling

in programming. See J.A. 11–12. And the foregoing factual dispute about the existence

of an adequate pathway and whether Smith was stalled at SM0 at Wallens Ridge bears

directly on Smith’s employment eligibility, see J.A. 91 (stating, in attachment to Step-

Down Program OP 830.A, that SM0 prisoners are ineligible for employment), as well as

the significance of his non-compliance with the grooming policy for good-time credit

purposes, see J.A. 126 (stating, in Grooming Standards OP 864.1, that offenders may “not

be restricted from earning good conduct time based solely on refusal to comply with

grooming standards,” except that offenders in segregation cannot rise to Level I).

       Indeed, as Smith points out, the connection between the Step-Down Program and

Class Level “is even more obvious given [his] simultaneous progression in both” once he

moved back to Red Onion in December 2017. Reply Br. 16. The same day that Smith

accelerated three levels in the Step-Down Program in October 2017, see supra p. 12

(discussing Smith’s three-step jump from SM0 to SM-SL6), Red Onion officials

recommended a change from Class Level IV to Class Level III, which allowed Smith to

accrue good time credits for the first time in three years, see J.A. 235–36.

                                      *      *       *

       There is at least a genuine issue of material fact as to whether Smith’s conditions of

confinement in administrative segregation at Wallens Ridge imposed an atypical and

significant hardship, such that he had a protected liberty interest. Smith has presented

                                             27
strong evidence that the conditions he endured in administrative segregation were severe

in comparison to the conditions that exist in general population, and he has pointed to

collateral consequences that may well be attributable to his segregation status, even if they

are perhaps less severe than those contemplated in Wilkinson. Finally, although the

duration of Smith’s confinement in administrative segregation is shorter than the period of

confinement that this Court found significant in Incumaa, it is not insubstantial, and there

are also other indicia of indefiniteness in the record that are sufficient to create a factual

dispute as to the existence of any pathway out of segregation at Wallens Ridge. Thus, on

the present record, the three Wilkinson factors weigh in Smith’s favor, and Defendants

cannot prevail as a matter of law on the atypical-and-significant-hardship analysis. See

Incumaa, 791 F.3d at 532 (holding that the absence of the third factor due to the plaintiff’s

pre-existing ineligibility for parole did not, in and of itself, “undermine the ‘material and

substantial similarities’” between that case and Wilkinson (quoting Wilkerson, 774 F.3d at

855)).



                                                V.

         That there is a genuine dispute as to the existence of a protected liberty interest does

not end our inquiry, however. To succeed on his procedural due process claim, Smith must

establish not only a liberty interest but also that Defendants failed to afford him adequate

process to protect that interest. See id. Moreover, even if Smith successfully establishes a

procedural due process violation, he cannot recover damages from Defendants if they are

entitled to qualified immunity. See Occupy Columbia v. Haley, 738 F.3d 107, 118 (4th

                                                28
Cir. 2013) (“Qualified immunity is an affirmative defense that shields government officials

performing discretionary functions from personal-capacity liability for civil damages under

§ 1983, insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” (internal quotation

marks omitted)); see also J.A. 63–65 (invoking qualified immunity in motion for summary

judgment).

       Because the district court determined that Smith had no liberty interest in avoiding

administrative segregation at Wallens Ridge, the district court did not address whether

Defendants’ review of Smith’s ongoing confinement in administrative segregation at

Wallens Ridge satisfied procedural due process standards, or whether Defendants are

entitled to qualified immunity based on the absence of then-existing clearly established

law. Although Defendants urge us to reach these issues in the first instance on appeal and

affirm the district court’s judgment on alternative grounds, we decline to do so on the

present record.

       For starters, there is a clear need for further discovery on the adequacy-of-process

issue. Smith submitted numerous discovery requests relating to the process that he

received at Wallens Ridge, only some of which was answered. For example, Smith sought

information about (1) the meaning of the “needs longer period of stable adjustment”

rationale, see J.A. 269–71, which was cited in nearly every one of Smith’s ninety-day ICA

hearing reviews, see J.A. 214–17, 219–21, 223–25, 228–30; (2) the application of VDOC’s

review procedures in the context of the Step-Down Program and whether Smith was ever

considered for the VHU, see J.A. 264–67, 275–77; and (3) the additional (non-ICA) layers

                                            29
of review that existed under VDOC policy, see J.A. 39, 183–84, 272, 277. This information

is plainly relevant to the risk of erroneous deprivation, see generally Matthews v. Eldridge,

424 U.S. 319, 335 (1976), and thus to the question of whether Smith received

constitutionally adequate process, see Wilkinson, 545 U.S. at 224–27; Incumaa, 791 F.3d

at 532–35. Therefore, the district court should address these issues in the first instance on

remand, after Smith has been given the opportunity to conduct further discovery. 10

       We also leave the issue of qualified immunity to the district court on remand. This

Court need not consider an alternative ground for affirmance that was not addressed by the

district court, see Hawkins v. i-TV Digitalis Tavkozlesi zrt., 935 F.3d 211, 226 (4th Cir.

2019), and we think it would be particularly unwise to do so here. Defendants dedicated a

mere two pages to their qualified immunity argument below, and that argument has only

taken on slightly more nuance on appeal. The district court will be better equipped to



       10
          Recall that the magistrate judge determined that Smith’s ability to respond to
Defendants’ motion for summary judgment did not hinge on any responses to his
supplemental discovery requests and so denied without prejudice Smith’s numerous
motions to compel discovery. Although Smith, a pro se litigant, did not object to the
magistrate’s order, the two oppositions that Smith filed with the district court—the first
before and the second after Defendants were ordered to respond to his first set of discovery
requests—referenced the need for additional discovery under Federal Rule of Civil
Procedure 56(d). The district court did not mention Smith’s request, or the magistrate’s
denial of Smith’s motions to compel, in its opinion and order granting summary judgment
to Defendants. But in light of our holding that the district court erred in granting summary
judgment to Defendants based on the absence of a protected liberty interest, as well as our
decision to remand the case for further proceedings, we do not reach Smith’s alternative
argument that the district court abused its discretion in granting summary judgment to
Defendants without allowing him an adequate opportunity for discovery. For now, we
simply observe the potential relevance of that discovery for purposes of the adequacy-of-
process issue that the district court did not reach.


                                             30
assess the defense after supplemental briefing and further discovery. Indeed, qualified

immunity in this case will likely turn on whether the multiple review mechanisms of

Smith’s prolonged solitary confinement were meaningful in practice. The answer to this

question may affect the clearly-established inquiry with regard to not only the

indefiniteness of Smith’s confinement, and thus the existence of a protected liberty interest,

see supra pp. 22–23, but also the risk of an erroneous deprivation, and thus the

constitutional adequacy of any process provided, see Incumaa, 791 F.3d at 534. Yet we

cannot answer it on this record. 11



                                             VI.

       For the foregoing reasons, we vacate the judgment of the district court and remand

for further proceedings consistent with this opinion.

                                                              VACATED AND REMANDED




       11
           As we explain above, we express no opinion as to qualified immunity at this
juncture. However, to the extent Defendants imply that the question of whether Smith had
a clearly established protected liberty interest is straightforward on the present record, we
note our skepticism. Compare Resp. Br. 50–51 (noting that every judge in the Western
District of Virginia, where Wallens Ridge is located, has rejected claims that Level S
conditions are harsh and atypical, including in cases spanning the time of Smith’s
confinement, and that two such decisions have been affirmed by this Court in unpublished
decisions), with Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 545 (4th Cir. 2017) (“Given
that published district court opinions, like unpublished opinions from our Court, have no
precedential value, it follows that we should not consider them.”), and Williamson v.
Stirling, 912 F.3d 154, 189 (4th Cir. 2018) (“Incumaa . . . gave clear notice to jail officials
in 2015 that a long-term detention in solitary confinement—even when imposed for
security reasons—justifies some level of procedural protection.”).
                                              31